          Case MDL No. 2942 Document 472 Filed 06/05/20 Page 1 of 21



                BEFORE THE UNITED STATES JUDICIAL PANEL ON
                        MULTIDISTRICT LITIGATION


 IN RE: COVID-19 BUSINESS                    )
 INTERRUPTION PROTECTION                     )       MDL No. 2942
 INSURANCE LITIGATION                        )
                                             )


 RESPONSE IN SUPPORT OF MOTION FOR TRANSFER OF ACTIONS PURSUANT
  TO 28 U.S.C. § 1407 FOR COORDINATED OR CONSOLIDATED OF PRETRIAL
                              PROCEEDINGS



       Plaintiffs in Ronald A. Mikkelson DDS v. Aspen American Insurance Co., No. 3:20-cv-

05378 (W.D. Wash.); Ryan M. Fox, DDS v. Travelers Casualty Insurance Co. of America, No.

2:20-cv-00598 (W.D. Wash.); Stan’s Bar-B-Q LLC v. Charter Oak Fire Insurance Co., No.

2:20-cv-00613 (W.D. Wash.); Jennifer B. Nguyen v. Travelers Casualty Insurance Co. of

America, No. 2:20-cv-00597 (W.D. Wash.); Pacific Endodontics, P.S. v. Ohio Casualty

Insurance Co., No. 2:20-cv-00620 (W.D. Wash.); Wade K. Marler, DDS v. Aspen American

Insurance Co., No. 2:20-cv-00616 (W.D. Wash.); Kuzi Hsue, DDS, PS v. Travelers Casualty

Insurance Co. of America, No. 2:20-cv-00622 (W.D. Wash.); Jeffrey E. Kashner, DDS, MSD v.

Travelers Indemnity Co. of America, No. 2:20-cv-00625 (W.D. Wash.); Mario D. Chorak, DMD,

P.S. v. Hartford Casualty Insurance Co., No. 2:20-cv-00627 (W.D. Wash.); Suneet S. Bath,

DMD PS, d/b/a Impressions Dentistry Family Cosmetics v. Travelers Casualty Insurance Co. of

America, No. 3:20-cv-05489-RBL (W.D. Wash.); Arnell Prato, DDS, PLLC v. Sentinel

Insurance Co., No. 3:20-cv-05402 (W.D. Wash.); Lina Kim, DDS, PS v. Sentinel Insurance Co.,

No. 2:20-cv-00657 (W.D. Wash.); Mark Germack DDS v. Dentists Insurance Co., No. 2:20-cv-

00661 (W.D. Wash.); Andrew H. Lee, DDS v. Sentinel Insurance Co., No. 3:20-cv-05422 (W.D.

Wash.); Hair Studio 1208, LLC v. Hartford Underwriters Insurance Co., No. 2:20-cv-02171

                                                 1
           Case MDL No. 2942 Document 472 Filed 06/05/20 Page 2 of 21



(E.D. Pa.); Nue LLC d/b/a Nue Seattle v. Oregon Mutual Insurance Co., No. 2:20-cv-00676

(W.D. Wash.); Carlos O. Caballero DDS, MS, PS d/b/a Master Orthodontics v. Massachusetts

Bay Insurance Co., No. 3:20-cv- 05437 (W.D. Wash.); Glow Medispa, LLC v. Sentinel

Insurance Co., No. 2:20-cv-00712 (W.D. Wash.); Karla Aylen, DDS PLLC v. Aspen American

Insurance Co., No. 2:20-cv-00717 (W.D. Wash.); Hirbod H. Rowshan DDS, P.S. v. Ohio

Security Insurance Co., No. 2:20-cv-00730 (W.D. Wash.); Cascadia Dental Specialists Inc. v.

American Fire & Casualty Co., No. 2:20-cv-00732 (W.D. Wash.); Kara McCulloch DMD MSD

PLLC v. Valley Forge Insurance Co., No. 2:20-cv-00809 (W.D. Wash.), hereinafter the

“Mikkelson Plaintiffs,” file this response in support of transfer of In re COVID-19 Business

Interruption Protection Insurance Litigation, MDL No. 2942, to a single court for coordinated or

consolidated pretrial proceedings.

       Counsel for the Mikkelson Plaintiffs respectfully submit that the actions subject to the

Motions to Transfer should be transferred and assigned to Judge Martinez of the Western District

of Washington for coordinated or consolidated pretrial proceedings. 1 In the alternative, and in

acknowledgement of the size and complexity of the contemplated multidistrict litigation, the

Mikkelson Plaintiffs submit that four or more regional MDLs may be appropriate.


                                     I.    INTRODUCTION

       In the wake of COVID-19, state and local “stay at home” orders (hereinafter the

“Governmental Orders”) resulted in the closure of a substantial proportion of small businesses in

the United States. Businesses nationwide remained closed for several weeks—in some cases


1
 See Plaintiffs LH Dining L.L.C. and Newchops Restaurant Comcast LLC’s Mot. for Transfer &
Coordination or Consolidation under 28 U.S.C. § 1407, ECF No. 1; Plaintiff Christie Jo
Berkseth-Rojas DDS, et al.’s Subsequent Mot. for Transfer of Actions Pursuant to 28 U.S.C. §
1407 for Coordinated or Consolidated Pretrial Proceedings, ECF No. 4 (collectively, the
“Motions to Transfer”).
                                                 2
           Case MDL No. 2942 Document 472 Filed 06/05/20 Page 3 of 21



months. Suffering losses and fighting for survival, many businesses have turned to their business

interruption insurance for coverage. They have, uniformly, been met with denial.

       As of June 4, 2020, 137 cases arising from business interruption insurance coverage

disputes have been associated with this MDL (hereinafter the “Related Actions”). This does not

count the number of actions recently filed in state courts and likely to be removed. And, as the

nation has only begun to emerge from the lockdown stemming from the COVID-19 pandemic, it

is likely that hundreds—perhaps thousands—more cases will be filed.

       All signs point to a coming wave of business interruption insurance coverage litigation.

As “stay at home” or other closure orders were issued in forty-two states, this litigation will

reach nearly every district in the country. The scope of the requested multi-district proceeding

would thus be considerable and, as with any such large proceeding, would present challenges for

judicial management. Among other hurdles, there will be a patchwork of applicable state laws

regarding insurance, as well as different closure orders across state and local jurisdictions. There

will also be many defendants, spread across the country. Some policies will have so-called virus

exclusions; some will not. As of this writing, the Related Actions name over 50 different insurer-

defendants and have been filed in 32 different districts. Many of the Related Actions, moreover,

are brought as putative class actions, pleading overlapping state and/or national classes of

similarly-affected policyholders seeking coverage for their losses.

       Notwithstanding these challenges, there are substantial efficiencies to be gained from

centralization. Initially, all of the Related Actions stem from state and local closure orders that

required businesses to shutter in the interests of public safety. Although there are many different

defendants, as with any form contracts, the language of the insurance policies at issue will have

substantial similarities. This is because, by and large, the policies at issue are standard business



                                                  3
           Case MDL No. 2942 Document 472 Filed 06/05/20 Page 4 of 21



interruption policies. Many insurers use form business interruption policies drafted by the

Insurance Service Office (“ISO”),2 either in whole or in part as a basis to draft their policies.

Fundamental questions of coverage and policy interpretation will therefore be substantially

similar across the many actions. Many insurers use standard-form policy exclusions as well. The

interpretation and applicability of those exclusions will present another common issue running

through many of the Related Actions.

       Importantly, there will be common fact discovery regarding policy interpretation. The

questions of policy interpretation presented in the Related Actions are not purely legal, as some

opponents of centralization have posited.3 Rather, in the interpretation of an insurance policy,

most states will consider carriers’ own interpretations of their policies, custom and usage

evidence, and internal claims guidance. It is likely that plaintiffs in all—or substantially all—of

the Related Actions will seek the same or similar discovery of the carrier-defendants to support

their coverage position. Further, although questions of policy interpretation will be guided by

state law, this fact does not weigh against centralization. Rather, as is common in multidistrict

litigation, state laws may be grouped according to similarities. In addition, bellwether motion

practice may be appropriate. Centralized discovery with respect to policy interpretation, and

centralized resolution of key questions of policy interpretation, will substantially promote and




2
  ISO, founded in 1971, provides a broad range of services to the property and casualty insurance
  industry. In addition to form policies, ISO collects and manages databases containing large
  amounts of statistical, actuarial, underwriting, and claims information, fraud-identification
  tools, and other technical services. ISO describes itself as follows: “ISO provides advisory
  services and information to many insurance companies. … ISO develops and publishes policy
  language that many insurance companies use as the basis for their products.” ISO General
  Questions, Verisk, https://www.verisk.com/insurance/about/faq/ (last visited June 5, 2020); see
  also Insurance Services Office (ISO), Verisk, https://www.verisk.com/insurance/brands/iso/
  (last visited June 5, 2020).
3
  See, e.g., Society Insurance Company’s Opp’n to Mot. for Transfer at 5, ECF No. 371.
                                                  4
           Case MDL No. 2942 Document 472 Filed 06/05/20 Page 5 of 21



facilitate the just and efficient resolution of the cases subject to the Motions for Transfer. Early

in the litigation, both sides may benefit from exchanging Plaintiff and Defendant Fact Sheets.

Indeed, centralized leadership, discovery, and motion practice may promote the prompt and just

resolution of thousands of actions.

       Other judicial management tools are available for the administration of the Related

Actions as well. The creation of one or more litigation tracks will allow the grouping of

similarly-situated defendants for discovery and motion practice purposes. And, it should be

emphasized, transfer pursuant to 28 U.S.C. § 1407 is for pretrial purposes only. The transferee

judge has the option—and the duty—to remand the transferred actions at the appropriate time.

Under these circumstances, the time for remand may come at a relatively early point in the

litigation. That is, following common discovery relating to policy interpretation, remand may be

appropriate for discovery on particular plaintiffs’ claims or for motion practice with respect to

particular jurisdictions. In short, there are substantial benefits to be gained from centralization of

common discovery and, potentially, certain motion practice.

       Denial of centralization, on the other hand, risks a patchwork of inconsistent decisions,

across untold numbers of cases. As many of the Related Actions are putative class actions,

moreover, the risk presented by inconsistent decisions is especially great. The resulting

incoherent litigation would burden the dockets of courts nationwide for the foreseeable future.

Although centralization will face challenges, it is the best option for management of the coming

wave of business interruption litigation.

                                       II.     ARGUMENT

       Pursuant to 28 U.S.C. § 1407(a), transfer of actions pending in different judicial districts

for coordinated or consolidated pretrial proceedings is appropriate when the actions involve

“common questions of fact” such that transfer for coordinated pretrial proceedings will serve
                                                  5
             Case MDL No. 2942 Document 472 Filed 06/05/20 Page 6 of 21



“the convenience of parties and witnesses and will promote the just and efficient conduct of such

actions.” 28 U.S.C. § 1407(a).

        Although the Panel has expressed that it is “typically hesitant to centralize litigation on an

industry-wide basis[,]” in certain circumstances, “it is the best solution.” In re AndroGel Prods.

Liab. Litig., 24 F. Supp. 3d 1378, 1379 (J.P.M.L. 2014); see also, e.g., In re Incretin Mimetics

Prods. Liab. Litig., 968 F. Supp. 2d 1345 (J.P.M.L. 2013) (centralizing actions against

competing defendants which manufactured four similar diabetes drugs). This is such a situation.

There are four reasons: first, there is a unifying core of common facts; second, there will be

common discovery relating to carriers’ interpretation of their policies, custom and usage

evidence, and any applicable internal claims guidance; third, centralization is necessary to avoid

inconsistent rulings, particularly with respect to class certification; and fourth, centralization will

serve the interests of the parties and, most importantly, the judiciary’s interest in seeing these

litigations conducted efficiently.

A.      Common Questions of Fact Favor Transfer and Consolidation, Notwithstanding the
        Presence of Different Defendants and Different Policy Forms

        1.      The Government Orders Create a Common Core of Fact; This Common
                Core of Fact is Enhanced by the Similarity of Policies at Issue

        The Related Actions arise from orders of closure, Governmental Orders requiring non-

essential business to shutter in wake of the COVID-19 pandemic. As set forth in the Motions to

Transfer, the Related Actions share a common core of factual issues. Due to the Governmental

Orders, “at least 316 million people in at least 42 states, three counties, 10 cities, the District of




                                                   6
           Case MDL No. 2942 Document 472 Filed 06/05/20 Page 7 of 21



Columbia and Puerto Rico [were] urged to stay home[,]” covering “a stunning 95 percent of the

population.”4

       Opponents of centralization have argued that these similarities are “superficial”5 because

the relevant Government Orders differ by jurisdiction, destroying this common core of fact.6

These differences, however, are well within the range of tolerance for centralization, as “transfer

under Section 1407 does not require a complete identity or even majority of common factual

issues as a prerequisite to transfer.” In re Ins. Brokerage Antitrust Litig., 360 F. Supp. 2d 1371,

1372 (J.P.M.L. 2005); see also In re Darvocet, Darvon, & Propoxyphene Prods. Liab. Litig., 939

F. Supp. 2d 1376, 1377 (J.P.M.L. 2013). Indeed, the content of these orders was similar and their

effect the same: “residents in a vast majority of states, the Navajo Nation and many cities and

counties are under instructions to stay at home as much as possible[.]”7

       Opponents of centralization have asserted that the commonality between the Related

Actions begins and ends with the Governmental Orders,8 because the various actions involve

different policies of insurance. But the similarity of the insurance policies at issue in the Related

Actions is a factor weighing in favor of centralization—not against it. The policies at issue are,

by and large, a standard type of commercial policy, with coverage known as a “business

interruption” or “business income.” These standard-form business owner policies, commonly

called “BOP” policies, utilize similar, if not identical, language in their insuring agreements.



4
  Sarah Mervosh, Denise Lu & Vanessa Swales, See Which States and Cities Have Told
  Residents to Stay at Home, N.Y. Times (Apr. 20, 2020), https://www.nytimes.com/
  interactive/2020/us/coronavirus-stay-at-home-order.html?campaignId=9U99R.
5
  Cf., e.g., Liberty Mutual’s Interested Party Resp. in Opp’n to Pls.’ Mots. for Transfer at 1, 5,
  ECF No. 382.
6
  Cf., e.g., Big Onion Plaintiffs’ Mem. of Law in Opp’n to Mot. for Transfer & Consolidation
  Pursuant to 28 U.S.C. § 1407 at 11-13, ECF No. 198.
7
  Mervosh, supra note 4 (summarizing orders state-by-state).
8
  See, e.g., Society Insurance Company’s Opp’n to Mot. for Transfer at 2, ECF No. 371.
                                                  7
           Case MDL No. 2942 Document 472 Filed 06/05/20 Page 8 of 21



Many insurers utilize the ISO commercial property coverage form CP 00 10—either in whole or

in part as a basis to craft their own policies. Many insurers also use the ISO business income

coverage forms (CP 00 30 or CP 00 32), with or without extra expense coverage.

       Accounting for these common features, the taxonomy of business interruption policies at

issue in the Related Actions is relatively simple:



                                           Business
                                             Owner
                                         Policies (BOP)




                      ISO BOPs                                Non-ISO BOPs




         ISO BOPs with           ISO BOPs            Non-ISO BOPs       Non-ISO BOPs
             Virus             without Virus          with Virus        without Virus
           Exclusions           Exclusions            Exclusions         Exclusions



       Thus, rather than destroying factual commonality amongst the Related Actions, the

language of the insurance policies at issue is a factor unifying them. These are cases about form

commercial policies, with standard coverage forms and standard exclusions. To be sure, the

carrier defendants did not write a unique policy for every barber shop, dentist’s office, and

restaurant across the United States.

       The differences in policy language, such as they may exist, do not destroy the common

core of facts uniting the Related Actions. See, e.g., In re Checking Account Overdraft Litig., 626

F. Supp. 2d 1333, 1335 (J.P.M.L. 2009) (unique “bank-to-bank” issues of fact did not defeat

need for centralization in light of “industry-wide” “policies and procedures” favoring

centralization); see also In re Nat’l Prescription Opiate Litig., 290 F. Supp. 3d 1375, 1379

                                                 8
           Case MDL No. 2942 Document 472 Filed 06/05/20 Page 9 of 21



(J.P.M.L. 2017) (“Although individualized factual issues may arise in each action, such issues do

not—especially at this early stage of litigation—negate the efficiencies to be gained by

centralization.”). Following common discovery relating to policy interpretation—discussed in

greater detail below—rulings with regard to the interpretation of common policy clauses, such as

on an exemplar or bellwether basis, will substantially facilitate the resolution of these actions.

Thus, the Mikkelson Plaintiffs respectfully disagree with the notion that “any pre-trial rulings

based upon a specific insured’s policy language and business operations under a particular state’s

Executive Order would be limited in scope and application—eliminating the efficiencies

ordinarily obtained through multidistrict litigation.”9 Rather, rulings with respect to language of

the ISO form commercial policy, or its variants, under the laws of various states will

substantially advance the resolution of these litigations.

       The presence of different coverage forms—and exclusions—does not alter this

conclusion.10 In addition to standardized business interruption coverage forms, many of these

policies provide other standardized coverages. These standard coverages include so-called “civil

authority” coverage (coverage for losses caused by forced closure of property by civil authority),

dependent property coverage for losses resulting from interruptions at other properties, sue and

labor provisions covering expenses to avoid loss, and/or ingress/egress coverage (coverage for

losses caused by a covered peril that inhibits ingress or egress from the covered property).

Another unifying feature of these policies will be the presence—or absence—of a “virus




9
  Liberty Mutual’s Interested Party Resp. in Opp’n to Pls.’ Mots. for Transfer at 8, ECF No. 382;
  see also Interested Party Westchester Surplus Lines’ Insurance Company & Indemnity
  Insurance Company of North America’s Resp. to Pls.’ Mots. for Transfer & Coordination or
  Consolidation under 28 U.S.C. § 1407 at 5-6, ECF No. 376.
10
   Contra id. at 9-10.
                                                  9
          Case MDL No. 2942 Document 472 Filed 06/05/20 Page 10 of 21



exclusion.” Again, the ISO has promulgated a standard-form virus exclusion, ISO form CP 01 40

07 06, used in many policies of insurance.

       Nor does the presence of several defendants defeat the common core of fact uniting the

Related Actions. Again, common policy language is used by many carriers within the industry—

indeed, the ISO language is a starting point for many policies. In addition to sharing similar

policy language, all of the defendants have uniformly denied coverage for business losses

stemming from governmental closure orders. The universality of the defendants’ quick denials

underscores the commonality of the legal issues. The facts specific to each carrier-defendant’s

coverage decision are not so unique or substantial as to defeat the benefits to be gained from

centralization for pretrial proceedings. See, e.g., In re Humana Inc. Managed Care Litig., Nos.

MDL-1334, MDL-1364, MDL-167, MDL-1366, 2000 WL 1925080, at *3 (J.P.M.L. Oct. 23,

2000) (creating one MDL, and rejecting request for defendant-specific MDLs, where common

facts predominated). This is particularly so because, as discussed below, common discovery

relevant to policy interpretation warrants centralization.

       If a carrier’s policies deviate from common forms, this issue may be dealt with through

the creation of a separate track or tracks and through timely remand.11 As the Panel has often

noted, centralization of actions against several defendants into one MDL will allow a judge to

put in place a pretrial program to effectively manage the actions, such as through the creation of

separate tracks. See, e.g., In re Multi-Piece Rim Prods. Liab. Litig., 464 F. Supp. 969, 974

(J.P.M.L. 1979).12 Indeed, the Panel has often created MDLs involving multiple defendants



11
   Cf., e.g., FM Global’s Interested Party Resp. in Opp’n to Transfer & Coordination or
  Consolidation under 28 U.S.C. § 1407 at 2, ECF No. 379.
12
   That some actions also assert bad faith claims does not vary this conclusion. These claims can
  likewise be dealt with in appropriate pretrial management. See, e.g., In re Silicone Gel Breast
  Implants Prods. Liab. Litig., 793 F. Supp. 1098, 1100 (J.P.M.L. 1992) (rejecting request for
                                                 10
            Case MDL No. 2942 Document 472 Filed 06/05/20 Page 11 of 21



where warranted by the factual circumstances and necessary for the efficient management of a

controversy. See, e.g., In re Nat’l Prescription Opiate Litig., 290 F. Supp. 3d at 1379; In re

Gadolinium Contrast Dyes Prods. Liab. Litig., 536 F. Supp. 2d 1380, 1382 (J.P.M.L. 2008); In

re Asbestos Prods. Liab. Litig. (No. VI), 771 F. Supp. 415, 416-17 (J.P.M.L. 1991).

       2.      Common Discovery Warrants Centralization

       Centralization of the Related Actions is also necessary to eliminate duplicative discovery.

Centralization is appropriate when it “will eliminate duplicative discovery . . . and conserve the

resources of the parties, their counsel and the judiciary.” In re: Treasury Sec. Auction Antitrust

Litig., 148 F. Supp. 3d 1360, 1362 (J.P.M.L. 2015); see also Manual for Complex Litigation

(Fourth) § 20.131 (2004) (listing four factors governing whether transfer will facilitate the

convenience of the parties and promote the just and efficient conduct of the transferred cases: 1.

The elimination of duplicative discovery; 2. The avoidance of conflicting rules and schedules; 3.

The reduction of litigation cost; and 4. The conservation of the time and effort of the parties,

attorneys, witnesses, and courts (citing In re Plumbing Fixture Cases, 298 F. Supp. 484

(J.P.M.L. 1968)). Common discovery concerning carriers’ interpretation of their policies, custom

and usage evidence, and any applicable internal claims guidance will be appropriate for each

defendant and will be identical for all claims.

       Discovery will be necessary because, among other reasons, an insurance contract that is

subject to more than one reasonable interpretation must be interpreted in favor of coverage.

Aschenbrenner v. U.S. Fid. & Guar. Co., 292 U.S. 80, 84-85 (1934) (“The phraseology of

contracts of insurance is that chosen by the insurer …. if its language is reasonably open to two

constructions, that more favorable to the insured will be adopted[.]”). Statements by an insurance


 separate MDL for medical monitoring claims and exclusion of certain claims and actions from
 centralization).
                                                  11
          Case MDL No. 2942 Document 472 Filed 06/05/20 Page 12 of 21



company—for example in one case that use of certain terminology in an insurance policy was

“error”—may constitute evidence in support of a conclusion of ambiguity. Ames Const., Inc. v.

Intermountain Indus., Inc., 712 F. Supp. 2d 1160, 1166-67 (D. Mont. 2010).

       Accordingly, many courts allow evidence of an insurer’s or others’ interpretations of

policy terms as bearing on whether the terms are ambiguous, and whether any ambiguity can be

dispelled. This discovery routinely includes internal insurer claims guidance on the interpretation

of insurance policies. See also Certain Underwriters at Lloyd’s v. Nat’l R.R. Passenger Corp.,

No. 14-CV-4717 (FB), 2016 WL 2858815, at *11 (E.D.N.Y. May 16, 2016) (allowing discovery

of claims manuals that “discuss[ ] the disputed policy provisions for the time period of

coverage”) (citation omitted); Cummins, Inc. v. Ace Am. Ins. Co., No. 1:09-CV-00738-JMS-

DML, 2011 WL 130158, at *5 (S.D. Ind. Jan. 14, 2011) (allowing discovery of claims-handling

manuals “that may tend to lead to admissible evidence regarding the meaning of the [p]olicy”);

U.S. Fire Ins. Co. v. Bunge N. Am. Inc., 244 F.R.D. 638, 646 (D. Kan. 2007) (concluding internal

manuals could be probative of insurer’s policy interpretation); Champion Int’l Corp. v. Liberty

Mut. Ins. Co., 129 F.R.D. 63, 67-68 (S.D.N.Y. 1989) (finding that claims manuals are “germane

to the interpretation of [insurance] policies”); Stonewall Ins. Co. v. Nat’l Gypsum Co., No. 86

CIV 9671 (SWK), 1988 WL 96159, at *3-4 (S.D.N.Y. Sept. 6, 1988) (affirming order to produce

claims and underwriting manuals and guidelines, which found them relevant to interpretation and

application of standard industry-wide terms for asbestos coverage).

       Many courts also look to extrinsic evidence to determine the appropriate meaning of

insurance policy terms. See, e.g., McGrew v. Farm Bureau Mut. Ins. Co. of Arkansas, Inc., 268

S.W.3d 890, 896 (Ark. 2007); Holden v. Farmers Ins. Co. of Wash., 239 P.3d 344, 347 (Wash.

2010); Glenfed Dev. Corp. v. Superior Court of L.A. Cty., 62 Cal. Rptr. 2d 195, 198 (Ct. App.



                                                12
          Case MDL No. 2942 Document 472 Filed 06/05/20 Page 13 of 21



1997); Nat’l Union Fire Ins. Co. of Pittsburgh v. Stauffer Chem. Co., 558 A.2d 1091, 1095 (Del.

Super. Ct. 1989). To this end, discovery is typically permitted regarding custom and usage of

terms. See, e.g., Int’l Multifoods Corp. v. Commercial Union Ins. Co., 309 F.3d 76, 87 (2d Cir.

2002). Courts also routinely permit discovery relevant to drafting history. See, e.g., Cement &

Concrete Workers Dist. Council Pension Fund v. Ulico Cas. Co., 387 F. Supp. 2d 175, 182

(E.D.N.Y. 2005), aff’d, 199 F. App’x 29 (2d Cir. 2006) (“The usual practice of the district courts

in the Second Circuit does appear to be to allow documents pertaining to drafting history to be

discovered in coverage disputes by parties adverse to insurance companies.”).

       Common discovery will be necessary in the Related Actions on questions of policy

interpretation. Among other discovery regarding policy interpretation, plaintiffs in the Related

Actions will likely all seek the following:

              Internal documents and memoranda regarding the insurer’s policy interpretation

               and past positions with respect to policy interpretation, including, e.g., internal

               interpretations in any analogous circumstances;

              Correspondence with insureds and regulators regarding similar coverage

               questions and conditions;

              Internal claims guidance, such as claims handling manuals, internal alerts,

               training materials, and other internal documents providing guidance to claims

               personnel;

              Documents relating to custom and usage within the industry; this is particularly

               trenchant for all policies utilizing, or based upon, ISO form business interruption

               policies;

              Documents relating to drafting history;


                                                 13
           Case MDL No. 2942 Document 472 Filed 06/05/20 Page 14 of 21



               Documents in the same categories relating to interpretation of common

                exclusions, most notably any form virus exclusion.

        This discovery will be the same, or at least very similar, across all claims. An MDL is

therefore appropriate to eliminate duplicative discovery on these common issues. See, e.g., In re

Treasury Sec. Auction Antitrust Litig., 148 F. Supp. 3d at 1362; In re Plumbing Fixture Cases,

298 F. Supp. 484 (J.P.M.L. 1968); Manual for Complex Litigation (Fourth) § 20.131 (2004).

        Opponents of centralization, for their part, have emphasized that plaintiff-specific

discovery will be unique in each action—this is a common position taken by parties opposing

centralization or, later, class certification. To be sure, there will be relevant individualized

discovery, including generally claim and underwriting files applicable to an insured’s policy.

Plaintiff-specific discovery might also relate to the plaintiffs’ particular industry, location, or

business (such as income information for purposes of proving a loss of business income claim). 13

But, as discussed in more detail below, the transferee judge has tools to manage such discovery.

Centralization will aid in fixing reasonable and consistent standards for the nature and extent of

the individualized discovery to be allowed. The transferee judge may also approve Plaintiff Fact

Sheets or remand actions at the appropriate time for plaintiff-specific discovery.

        The Panel has declined to order centralization where the primary issues for decision are

legal and not factual.14 Indeed, the Panel has declined to transfer declaratory judgment insurance

cases to pending MDLs where those coverage actions present “strictly legal questions ...

requir[ing] little or no discovery.” In re Oil Spill by Oil Rig “Deepwater Horizon” in Gulf of




13
   See, e.g., Interested Party Westchester Surplus Lines’ Insurance Company & Indemnity
  Insurance Company of North America’s Resp. to Pls.’ Mots. for Transfer & Coordination or
  Consolidation under 28 U.S.C. § 1407 at 13-14, ECF No. 376.
14
   See, e.g., Society Insurance Company’s Opp’n to Mot. for Transfer at 5, ECF No. 371.
                                                  14
            Case MDL No. 2942 Document 472 Filed 06/05/20 Page 15 of 21



Mexico, on Apr. 20, 2010, 764 F. Supp. 2d 1352, 1353 (J.P.M.L. 2011) (alteration in original)

(citation omitted); see also, e.g., In re Teamster Car Hauler Prods. Liab. Litig., 856 F. Supp. 2d

1343 (J.P.M.L. 2012).

       That principle, however, is not applicable here. The Related Actions do not present

“strictly legal questions,” nor do “the legal aspects of these questions clearly predominate.” In re

Okla. Ins. Holding Co. Act Litig., 464 F. Supp. 961, 965 (J.P.M.L. 1979). Rather, important

issues relating to policy interpretation will require discovery, as described above. This common

discovery warrants centralization in the interests of efficiency for both the judiciary and the

parties; the risk of burdensome duplicative discovery is substantial. Centralization is therefore

necessary to avoid duplicative discovery and, as detailed in the next section, conflicting pretrial

rulings on a host of critical issues. Cf. In re Peanut Crop Ins. Litig., 342 F. Supp. 2d 1353, 1354

(J.P.M.L. 2004).

       3.      Centralization is Necessary to Eliminate the Potential for Conflicting Pre-
               Trial Rulings

       Multidistrict litigation is appropriate to “eliminate the potential for conflicting

contemporaneous pretrial rulings by coordinate district and appellate courts in multidistrict

related civil actions.” In re Plumbing Fixture Cases, 298 F. Supp. at 491-92. The potential for

conflicting rulings, absent centralization, is great here. As explained above, the Related Actions

arise from similar policies, with similar coverage forms. The relevant policy language spans

many insurer-defendants. Similar discovery will be sought across many actions, including

discovery relating to the interpretation and application of the policy language at issue.

       The potential for conflicting rulings is enhanced by the large number of class actions. Of

the 137 actions associated with this MDL as of June 4, 2020, 84 are putative class actions. Those

class actions—the number of which will surely grow—plead a panoply of overlapping state and


                                                 15
             Case MDL No. 2942 Document 472 Filed 06/05/20 Page 16 of 21



national classes. The presence of these class actions favors centralization. “It is in the field of

class action determinations in related multidistrict civil actions that the potential for conflicting,

disorderly, chaotic judicial action is the greatest.” Id. at 493. Given the large number of

overlapping class actions, centralization is necessary to protect against disorderly and chaotic

litigation, and is regularly granted in such circumstances. See id.; see also, e.g., In re Enron

Corp. Sec., Derivative & “ERISA” Litig., 196 F. Supp. 2d 1375, 1376 (J.P.M.L. 2002) (granting

centralization to protect against, in particular, inconsistent rulings regarding class certification).

        4.      Although the Related Actions Arise Under the Laws of Many States, Judicial
                Management Tools Will Allow for the Efficient Conduct of the Contemplated
                MDL Proceedings

        It should also be acknowledged that the claims appear to arise principally under state law.

The differences among state law, however, can be managed by a single judge. It is axiomatic that

“a transferee judge can employ any number of techniques, such as establishing separate

discovery and motion tracks, to manage pretrial proceedings efficiently.” In re Proton-Pump

Inhibitor Prods. Liab. Litig. (No. II), 261 F. Supp. 3d 1351, 1354-55 (J.P.M.L. 2017); see also,

e.g., In re Epipen (Epinephrine Injection, USP) Mktg., Sales Practices & Antitrust Litig., 268 F.

Supp. 3d 1356, 1359 (J.P.M.L. 2017).

        Of the many tools available to a transferee judge, one is the grouping of states according

to legal similarities, combined with the appropriate sequential legal analysis. By grouping states

according to their legal similarities, the transferee judge will be able to address the differences in

applicable law effectively and efficiently. 15 In addition, bellwether motion practice may be



15
  These grouping may address the precepts of insurance policy interpretation by similarities.
 With respect to the enforceability of exclusions, a key legal difference across jurisdictions will
 center on the causation doctrines and whether so-called “anti-concurrent cause” clauses are
 enforceable. Form policies now typically include so-called “anti-concurrent cause” clauses (or
 “ACC” clauses). ACC clauses typically provide that where an excluded peril contributes
                                                  16
           Case MDL No. 2942 Document 472 Filed 06/05/20 Page 17 of 21



appropriate. These state-law groupings or bellwethers may be overlaid with the relevant steps of

legal analysis. That is, the first step in any analysis of an insurance policy is that of coverage

itself; whether there is coverage under the relevant insuring clause must be determined prior to

analyzing the application and/or enforceability of any exclusions. The effect of any exclusions—

most notably a virus exclusion, where present—comes after the initial coverage determination.

To provide an illustrative example:




       Thus, while several opponents point to the presence or absence of a virus exclusion in the

various policies as a key difference undermining the efficiencies to be gained from

centralization, that is not so. Rather, the transferee judge may set up an efficient process that

appropriately addresses the questions of coverage prior to the questions presented by virus

exclusions. In short, judicial management tools allow for the creation of a process for the logical

and efficient management of the various legal and factual questions presented.

       Another tool available to the transferee judge will be remand of claims or actions at the

appropriate time. See 28 U.S.C. § 1407(a). To the extent that any action, or group of actions,



 directly or indirectly to cause a loss, then coverage is excluded even if a covered peril also
 contributes to the loss. ACC clauses are unenforceable in a minority of jurisdictions.
                                                  17
          Case MDL No. 2942 Document 472 Filed 06/05/20 Page 18 of 21



involve unique legal or factual issues, the transferee judge can address those issues through

separate tracks, motion practice, and/or remand. See, e.g., In re McCormick & Co., Inc., Pepper

Prods. Mktg. & Sales Practices Litig., 148 F. Supp. 3d 1364, 1366 (J.P.M.L. 2015); see also,

e.g., In re Countrywide Fin. Corp. Mortgage-Backed Sec. Litig., 812 F. Supp. 2d 1380, 1383

(J.P.M.L. 2011); In re ClassicStar Mare Lease Litig., 528 F. Supp. 2d 1345, 1347 (J.P.M.L.

2007). Through tracking and/or remand, the transferee court may effectively manage unique

claims (such as bad faith) and/or policies (such as those with contamination coverage).16

 III. TRANSFER TO THE WESTERN DISTRICT OF WASHINGTON OR, IN THE
ALTERNATIVE, THE CREATION OF FOUR OR MORE REGIONAL MDLS WOULD
                        BE APPROPRIATE

       The Mikkelson Plaintiffs respectfully request transfer of the Related Actions to the

Western District of Washington for coordinated or consolidated pretrial proceedings. The

Mikkelson Plaintiffs submit, furthermore, that the Related Actions should be assigned to Chief

Judge Martinez of that district.

       The Western District of Washington is a well-suited venue for the contemplated MDL.

This controversy is not centered in any one district, state, or region. The 35 current defendants

are likewise geographically dispersed, with headquarters spanning from coast to coast. Presently,

the Western District of Washington does not have a single MDL. For year-end 2019, the median

time for disposition of a civil action in the district (7.1 months) is well below the national median

(9.9 months).17 Compared to the venues proposed by movants, the Western District of




16
   Cf., e.g., Big Onion Plaintiffs’ Mem. of Law in Opp’n to Mot. for Transfer and Consolidation
  Pursuant to 28 U.S.C. § 1407 at 13-16, ECF No. 198.
17
   Federal Judicial Center, Federal Court Management Statistics for the Period Ending December
  31, 2019,
  https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile1231.2019.pdf (last
  visited June 5, 2020).
                                                 18
             Case MDL No. 2942 Document 472 Filed 06/05/20 Page 19 of 21



Washington has favorable case-disposition times. Only 2.9% of civil cases in the Western

District of Washington are over 3 years old, as compared to 20.7% in the Eastern District of

Pennsylvania and 36.9% in the Northern District of Illinois, the venues proposed by movants.18

           Chief Judge Martinez is an able jurist who has been on the federal bench for more than

20 years, first as a federal magistrate judge then a district court judge beginning in 2004. As

Chief of the Western District of Washington since 2016, Judge Martinez has more resources and

staff to handle these matters relative to other judges in the district, and has presided over several

high-profile cases, including issuing one of the first dispositive rulings in the opioid litigation

before the national opioid MDL was created. See City of Everett v. Purdue Pharma L.P., No.

C17-209 RSM, 2017 WL 4236062 (W.D. Wash. Sept. 25, 2017).

           The Mikkelson Plaintiffs acknowledge, however, that the scope of the proposed multi-

district litigation is likely to be substantial. Given that the regulation of insurance is left to state

purview, and the law applicable here will be state law, an alternative approach would be to

divide the Related Actions into four or more geographically-based MDLs, with actions assigned

to each MDL according to the state of principal place of business of the primary carrier

defendant. See, e.g., In re Sugar Indus. Antitrust Litig., 427 F. Supp. 1018, 1027 (J.P.M.L. 1977)

(east and west MDLs).

           Grouping by defendant and by region would simplify certain management issues, most

notably issues presented by the many overlapping classes that have been pleaded in the Related

Actions. It would also centralize discovery by defendant in one forum. This approach would also

place state law-issues into the hands of jurists who are more likely to have familiarity with the

precepts of the applicable state insurance law. Although an imperfect solution, moreover,


18
     Id.
                                                   19
            Case MDL No. 2942 Document 472 Filed 06/05/20 Page 20 of 21



regionally-based MDLs would address concerns raised by certain defendants that they will be

placed into an MDL far from their home base, such as those regional insurers who object to

centralization far from the states in which they do business.19

                                      IV.    CONCLUSION

         For the foregoing reasons, the Mikkelson Plaintiffs request that the Related Actions be

transferred to Chief Judge Martinez of the Western District of Washington for coordinated or

consolidated pretrial proceedings.

         RESPECTFULLY SUBMITTED this 5th day of June, 2020.

                                                  KELLER ROHRBACK L.L.P.


                                                By: s/ Lynn Lincoln Sarko
                                                 Lynn Lincoln Sarko, WSBA #16569
                                                 Ian S. Birk, WSBA #31431
                                                 Gretchen Freeman Cappio, WSBA #29576
                                                 Amy Williams-Derry, WSBA #28711
                                                 Irene M. Hecht, WSBA #11063
                                                 1201 Third Avenue, Suite 3200
                                                 Seattle, WA 98101
                                                 Telephone: (206) 623-1900
                                                 Fax: (206) 623-3384
                                                 Email: lsarko@kellerrohrback.com
                                                 Email: ibirk@kellerrohrback.com
                                                 Email: gcappio@kellerrohrback.com
                                                 Email: awilliams-derry@kellerrohrback.com
                                                 Email: ihecht@kellerrohrback.com

                                                  Alison Chase, #226976
                                                  801 Garden Street, Suite 301
                                                  Santa Barbara, CA 93101
                                                  Telephone: (805) 456-1496
                                                  Fax: (805) 456-1497
                                                  Email: achase@kellerrohrback.com

                                                  Attorneys for Plaintiffs



19
     See, e.g., Society Insurance Company’s Opp’n to Mot. for Transfer at 3, ECF No. 371.
                                                 20
              Case MDL No. 2942 Document 472 Filed 06/05/20 Page 21 of 21



                                      PROOF OF SERVICE

          In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that I caused the foregoing Response in

Support of Motion for Transfer of Actions pursuant to 28 U.S.C. § 1407 for Coordinated or

Consolidated of Pretrial Proceedings to be filed with the Court’s CM/ECF system, which sends a

service copy to all registered parties in the action at their associated email addresses.

          Dated: June 5, 2020

                                                 By: s/ Lynn Lincoln Sarko
                                                    Lynn Lincoln Sarko, WSBA #16569
                                                    KELLER ROHRBACK L.L.P.
                                                    1201 Third Avenue, Suite 3200
                                                    Seattle, WA 98101
                                                    Telephone: (206) 623-1900
                                                    Fax: (206) 623-3384
                                                    Email: lsarko@kellerrohrback.com

                                                   Attorneys for Plaintiffs

4847-9301-6511, v. 1




                                                  1
